                                         THE UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF OHIO

                     IN RE:                                         )   CHAPTER 13
                                                                    )   CASE NO: 19-50025
                     William J. Huet                                )
                     Lisa J. Huet                                   )   ALAN M. KOSCHIK
                                                                    )   BANKRUPTCY JUDGE
                                                 DEBTOR(S)          )
                                                                    )   TRUSTEE’S MOTION TO DISMISS AS 341
                                                                    )   FIRST MEETING OF CREDITORS CANNOT
                                                                    )   BE CONCLUDED AND 21 DAY OBJECTION
                                                                    )   PERIOD

                          Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby moves this Court for
                     an order of dismissal pursuant to 11 USC § 1307 (c)(1) and Rule 4002. The Debtor(s) failure
                     to timely supply necessary information has hindered the Trustee’s ability to administer the
                     case and has caused unnecessary delay by the Debtor(s) which is prejudicial to creditors as
                     the Debtor(s) is enjoying the automatic stay provided by 11 USC § 362 while hindering
                     repayment to creditors by failing to provide necessary information to conclude the 341
                     meeting. Until the 341 meeting is concluded the Trustee cannot recommend the case for
                     confirmation. Creditors cannot be paid until the case is confirmed by the Court.

                         On 06/28/2019, the above named Debtor(s) filed a petition for relief under Chapter 13 of
                     the bankruptcy code.

                         The original date for the First Meeting of Creditors was 08/15/2019, and has been
                     adjourned several times because the Debtor(s) and attorney for the Debtor(s) have failed to
                     supply the Trustee with certain required information. The Debtor(s) and attorney for the
                     Debtor(s) were instructed to provide the following information to the Trustee.

                           Tax Returns                       Proof of auto insurance
 CHAPTER 13
 Keith L. Rucinski        Financial Statements               Proof of homeowners insurance
      Trustee
One Cascade Plaza,
    Suite 2020            Chapter 13 Payment             X See Below for issues regarding
Akron, OH 44308                                                 Chapter 13 Plan
  (330)762-6335
        Fax               Pay stubs
  (330)762-7072
                     - NEED CURRENT BANKSTATEMENTS
                     - NEED AMENDED SCHEDULE C TO CLAIM ALL EXEMPTIONS OR THERE IS
                     EQUITY OF $56,000
                     - NEED TO REMOVE TAX REFUND FROM SCHEDULE B
                     - NEED AMENDED PLAN - NEED TO CHECK 3RD BOX UNDER #2.3 AND STATE "PER
                     OCP", NEED TO CHECK 3RD BOX UNDER #5.1 AND LIST EQUITY
                     - NEED AMENDED MEANS TEST - NEED TO REMOVE MOTHER AS DEPENDANT
                     AND NEED TO LIST WIFE'S INCOME PURSUANT TO LAST 6 MONTHS.
                     - NEED STEP UP PAYMENTS WHEN 401(K) IS PAID OFF


                     WHEREFORE, the Chapter 13 Trustee hereby moves this Court for an order of dismissal of
                     the above Chapter 13 case for all the reasons stated herein.




              19-50025-amk         Doc 77      FILED 11/15/19     ENTERED 11/15/19 15:41:32          Page 1 of 3
                                                              NOTICE

                     Pursuant to 11 USC § 102, unless a party in interest requests a hearing on this
                     pleading, the Court may grant the relief requested without a hearing or further notice.

                     Parties that want to be heard on this matter must file a response to this pleading within
                     21 days from the date in the below certificate of service.

                     The response must be filed with the US Bankruptcy Court at:

                                                       US Bankruptcy Court
                                                        2 South Main Street
                                               455 John F. Seiberling Federal Building
                                                      Akron, Ohio 44308-1810

                     In addition to filing a response with the Court, parties requesting a hearing must serve
                     all parties in the below certificate of service either through the mailing address
                     provided or, where applicable, by the Court’s Electronic Filing System (ECF).


                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No. 0063137
                     Joseph A. Ferrise, Staff Attorney
                     Ohio Reg., No 0084477
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
 CHAPTER 13          krucinski@ch13akron.com
 Keith L. Rucinski   jferrise@ch13akron.com
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              19-50025-amk         Doc 77      FILED 11/15/19    ENTERED 11/15/19 15:41:32        Page 2 of 3
                                                    CERTIFICATE OF SERVICE

                            I hereby certify that on 11/13/2019, the following were served a copy of this
                     pleading:

                     Via Regular Mail

                     William J. Huet                                 Lisa J. Huet
                     1609 Moreview Drive                             1609 Moreview Drive
                     Akron, OH 44321                                 Akron, OH 44321

                     Via ECF

                     REBECCA J SREMACK ESQ (rebecca@sremacklaw.com) Office of
                     the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                     Keith L. Rucinski. Chapter 13 Trustee(krucinski@ch13akron.com)
                     KATHRYN A BELFANCE, CHAPTER 7 TRUSTEE,
                     50 SOUTH MAIN STREET, 10TH FLOOR, AKRON, OHIO 44308


                     Date of Service: 11/13/2019                   By: T. Rowe
                                                                   Office of the Chapter 13 Trustee




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              19-50025-amk         Doc 77    FILED 11/15/19       ENTERED 11/15/19 15:41:32           Page 3 of 3
